60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven M. JOHNSON, Plaintiff-Appellant,v.CAPTAIN BURKEHART, CO V;  Lieutenant Pickett, CO IV;  B.W.Thuss, CO II;  Officer Dumweilter, CO II,Defendants-Appellees.
No. 95-6392.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995Decided June 27, 1995

Steven M. Johnson, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.*  Johnson v. Burkehart, No. CA-94-2026-JFM (D. Md. Mar. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Johnson claimed a violation of Fourth Amendment rights due to searches conducted by prison officials, this claim lacks merit because inmates have no Fourth Amendment right to be free from searches.  Hudson v. Palmer, 468 U.S. 517, 522-30 (1984)